      Case: 1:18-cv-06528 Document #: 24 Filed: 02/11/19 Page 1 of 1 PageID #:94


                   U.S. District Court for the Northern District Of Illinois
                                 Attorney Appearance Form


Case Title: Arab American Action Network                   Case Number: 1:18-cv-06528
            vs. DHS, et. al.

An appearance is hereby filed by the undersigned as attorney for:
Arab American Action Network, plaintiff
Attorney name (type or print): Wallace Hilke

Firm: Community Activism Law Alliance

Street address: 17 N State St, Suite 1380

City/State/Zip: Chicago, IL 60602

Bar ID Number: 6329814                                     Telephone Number: 312-973-7308
(See item 3 in instructions)

Email Address: wally@calachicago.org

Are you acting as lead counsel in this case?                                         Yes       ✔ No
Are you acting as local counsel in this case?                                        Yes       ✔ No
Are you a member of the court’s trial bar?                                           Yes       ✔ No
If this case reaches trial, will you act as the trial attorney?                      Yes       ✔ No
If this is a criminal case, check your status.                        Retained Counsel
                                                                      Appointed Counsel
                                                                      If appointed counsel, are you
                                                                      a
                                                                          Federal Defender
                                              CJA Panel Attorney
______________________________________________________________________
In order to appear before this Court an attorney must either be a member in good standing of this Court’s
general bar or be granted leave to appear pro hac vice as provided for by local rules 83.12 through 83.14.
I declare under penalty of perjury that the foregoing is true and correct. Under 28 U.S.C.§1746, this
statement under perjury has the same force and effect as a sworn statement made under oath.

Executed on 2/11/2019

Attorney signature:            S/ Wallace Hilke
                               (Use electronic signature if the appearance form is filed electronically.)
                                                                                               Revised 8/1/2015
